Citation Nr: 0924580	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  99-06643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to 
January 1969.  The Veteran served at the Ching Chuan Kang Air 
Base in Taiwan from February 14, 1968 to January 9, 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, in June 1997 and July 1998, which, inter alia, denied 
the Veteran's January 1997 claim seeking entitlement to 
service connection for PTSD.  In September 2001, the 
Veteran's claims folder was transferred to the RO in Roanoke, 
Virginia.

The Veteran testified before a Decision Review Officer (DRO) 
at a hearing held at the New York RO in April 1999; a copy of 
the hearing transcript is in the record.

In his substantive appeal received in April 1999, the Veteran 
requested a hearing on appeal before a Veterans Law Judge in 
Washington, DC.  An October 2004 VA letter sent to the 
address of record, informing the Veteran that such hearing 
had been scheduled for January 18, 2005, was not returned.  
However, the Veteran failed to appear for the scheduled 
hearing.  The appellant has neither given good cause for his 
failure to appear, nor asked that the hearing be rescheduled; 
therefore, the hearing request is deemed withdrawn.  38 
C.F.R. § 20.704 (2008).

In April 2005, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. 
Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

In statements dated November 1998, April 1999, June 2005, 
June 2006, and March 2007, among others, the Veteran asserted 
that he was subjected to various stressors during his service 
in Taiwan.

In a November 1998 statement, the Veteran asserted that he 
was "jumped" in the downtown area of Tai Ching, Taiwan 
between January 1968 and January 1969.  He also asserted that 
"three other African-American servicemen were killed in 
Taiwan by American military personnel when I was stationed 
there.  I do not recall their names."

At his April 1999 hearing before a DRO, the Veteran stated 
that while working as an aircraft mechanic and propeller 
repairman on C-130 aircraft at the Ching Chuan Kang Air Base 
in Taiwan, he had to "help unload the cargo that was on the 
plane....[which included] stacks...and rows of black bags which I 
found out were body bags" from the Vietnam War.  He further 
stated that removing body bags from damaged C-130 aircraft 
became a "regular" occurrence for him; he alleged that "it 
got to be a thing where I really did not want to go to work 
because it was like I did not know if I was going to unload 
bodies from [a damaged] plane or place them on a 
[functioning] plane.  It sort of messed with my head."  The 
Veteran specified another instance in which "I could feel 
the bag shifting and I was told at that time that that was 
body parts."  The Veteran stated that seeing the dead bodies 
caused him to "always be nervous" and to be "freaked...out" 
by the prospect of being sent to Vietnam, although he was 
never sent there.  Also at his April 1999 hearing, the 
Veteran stated that "I had some racial tension while 
[serving in Taiwan].  I got in a fight and I also got jumped 
numerous times downtown by...white GI's."  The Veteran noted 
that he was given a discharge under honorable conditions 
after serving for three years and three months out of a four 
year enlistment, and explained his early discharge by 
claiming that "once I started dealing with these bodies and 
this racial tension and this thing about possibly going to 
Vietnam I just could not focus, I could not get it 
together."

In his June 2005 PTSD questionnaire, the Veteran wrote that 
while he was serving at the Ching Chuan Kang Air Base in 
Taiwan in 1968, there was "racial discrimination, [but] 
these reports were repeatedly lost.  There was an active KKK.  
There was [a] special area of town for whites only.  GI's 
were found beaten or dead.  I was jumped by several GI's [and 
during that incident] I broke one GI's jaw."

In a June 2006 statement, the Veteran alleged that he was 
assaulted by five white GI's who threw rocks and sticks at 
him on March 28, 1968.  He further alleged that on April 5, 
1968, he was confronted by several white GI's, and they 
started fighting.  He also alleged that he was grabbed by the 
arm while trying to leave a club, and then punched in the eye 
by a white GI on April 18, 1968.  He noted that both he and 
the GI were given an Article 15 for that incident.  He 
alleged that on May 20, 1968, he and his friends were 
questioned about an incident in which a white GI was beaten, 
in which he claimed to have no involvement.  He stated that 
he was given two additional Article 15s for "failure to 
repair" in June 1968, and other in December 1968, which he 
attributes to drinking alcohol because counseling was 
ineffective, and "drinking was the only way to relieve the 
tension on what was happening to me [sic]."  The Veteran 
next alleged that in September 1968, "a friend of mine died 
from being burned alive in a fire aboard a C-130 
aircraft....[H]e was a good friend."  The Veteran was unable 
to remember the decedent's full name; he identified him only 
as "Steve," and noted that he had been a loadmaster.  The 
Veteran also alleged that "an incident occurred where 
another friend was found by the train station severely beaten 
and knocked unconscious by some white GI's."  The Veteran 
identified him only as "Gilmore," and noted that he had 
worked in the sheet metal shop.

In a March 2007 statement, the Veteran again alleged that 
"Steve," a loadmaster, had been killed by an 
"explosion/fire" in a C-130 aircraft in Taiwan.  He noted 
that "I even hired someone to get me a list of guys named 
'Steve' who were located in Taiwan at the same time I was.  I 
could not pick out a specific name from that list."

Consequently, VA attempted to verify the Veteran's stressors.  
In November 2006, the RO received a reply from the U.S. Army 
Joint Services and Research Center (JSRRC) (formerly known as 
USASCURR), informing them that "[i]nformation concerning 
[the Veteran's] Article 15s and the racial harassment 
incidents should be maintained in [his] OMPF [Official 
Military Personnel Files].  In order to provide research 
concerning specific casualties, including a person named 
Steven, [the Veteran] must provide additional information.  
Such information should include the most specific date 
possible, type and location of the incident, full names of 
casualties, unit designations to the company level, and other 
units involved."  In February 2008, the RO obtained the 
Veteran's service personnel records from the National 
Personnel Records Center (NPRC).  (The Veteran's service 
treatment records were already in the Veteran's claims file.)  
NPRC noted that the Veteran's records "contain no 
information about [his] being assigned the detail of loading 
and unloading of wounded service personnel or body bags."  
NPRC further noted that it did not maintain passenger 
manifests, discrimination records or investigations, or 
records of the transport of deceased personnel.

As an initial matter, the Board notes that the Veteran's 
service personnel records show no evidence that the Veteran 
served in combat.  Indeed, the Veteran reported to a 
clinician in January 1997 that his stressors were traumatic, 
but non-combat related.  Although the Veteran reported having 
war-related nightmares and depression to a clinician in July 
2000, the Veteran has never directly asserted, and neither 
has he presented any evidence, of combat service or combat 
stressors.

Where, as here, the Veteran did not engage in combat with the 
enemy, the Veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor, and his testimony must be corroborated by credible 
supporting evidence.  See 38 C.F.R. § 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 
Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996);  Doran v. Brown, 6 Vet. App. 283 (1994). 
 
It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value, of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences. Wood v. Derwinski, 1 Vet. App. 190 
(1991).

Despite extensive efforts, the Board is unable to corroborate 
the Veteran's stressors with respect to the claimed racial 
tension and assaults.  The only assault mentioned in the 
Veteran's service personnel file occurred on March 21, 1968.  
As a result of that incident, the Veteran was given an 
Article 15 on April 19, 1968 for "unlawfully striking [a 
fellow airman] on the jaw with his fist...in violation of 
Article 128 and for failure to repair" on April 6, 1968.  A 
fight in which the Veteran was found to have engaged in 
misconduct cannot support his claim for PTSD.  38 C.F.R. 
§ 3.301(a).  Furthermore, as JSRRC explained, full names and 
specific dates are required in order to track down the other 
racial incidents to which the Veteran referred, including his 
June 1996 statement to a clinician that there had been a 
"contract" out on him and his friends during service, which 
resulted in one killing; his January 1997 statement to a 
clinician that he was physically assaulted and severely 
beaten as part of a racial bias incident, had his life 
threatened, and saw a friend assaulted and thrown into an 
open sewer; his November 1998 assertion that three African-
American servicemen were killed in Taiwan by American 
military personnel; his April l999 statement that he was 
jumped numerous times downtown by white GI's; his June 2005 
statement that there was an active KKK on the base, and black 
GI's were found beaten or dead; and his June 2006 allegation 
that his friend "Gilmore" was found by the train station 
after having been severely beaten and knocked unconscious by 
white GI's.

Similarly, the Board is unable to corroborate the Veteran's 
stressor that his friend "Steve," a loadmaster, was killed 
in September 1968 by an explosion or fire in a C-130 aircraft 
in Taiwan.  The Veteran's clinician recorded in January 1997 
that the Veteran reported having witnessed the event.  
Similarly, in a March 2007 statement, the Veteran claimed 
that "I saw [Steve] get trapped and burned to death."  By 
contrast, in his June 2006 statement, the Veteran wrote that 
he had found out that Steve had died.  As JSRRC explained, 
full names and specific dates are required in order to 
corroborate this event.  Additionally, the Board conducted 
independent research and found no incidents of a fatality of 
anyone named "Steve" on a C-130 aircraft, or any incidents 
of a C-130 aircraft destroyed at Ching Chuan Kang Air Base in 
Taiwan from February 14, 1968 to January 9, 1969, when the 
Veteran served there.  C-130 aircraft were destroyed in 
separate incidents dated September 6, 1966, and February 4, 
1969, and each involved multiple fatalities, but the former 
involved a crash into a mountain, and the latter involved a 
crash into the Pacific Ocean off of Taiwan.  There was a 
March 8, 1969 C-130 crash at Ching Chuan Kang Air Base, but, 
in addition to having taken place after the Veteran's service 
there, none of the nine fatalities had a first or last name 
of Steve, or any derivation thereof.  While this does not 
rule out the possibility of a fatality in which the C-130 
involved was not destroyed, the Veteran has not provided VA 
with the full name of the Veteran, which is necessary because 
both JSRRC and NPRC have been unable to corroborate this 
stressor.

However, despite the absence of corroborating evidence from 
JSRRC and NPRC, the Board has, on its own investigation, 
uncovered evidence corroborating the Veteran's stressor, 
claimed in his April 1999 DRO hearing, that he unloaded body 
bags while working as an aircraft mechanic and propeller 
repairman on C-130 aircraft at the Ching Chuan Kang (CCK) Air 
Base (AB) in Taiwan.  The Veteran's service personnel records 
corroborate that he served in Taiwan from February 14, 1968 
to January 9, 1969; that he had completed training in C-
130B/E aircraft in 1967; and that, as of February 14, 1968, 
he served as a Propeller Repairman with the 314th Field 
Maintenance Squadron (FMS) at CCK AB in Taiwan.  Moreover, in 
"A Brief History of Little Rock Air Force Base and the 314th 
Airlift Wing," published by the Office of History, HQ 314th 
Airlift Wing, available at the website of the Air Force at 
http://www.littlerock.af.mil/shared/media/document/AFD-
070306-025.pdf, an Air Force historian notes that the 314th 
Tactical Airlift Wing (TAW) was based at CCK AB as of January 
1966, and provided combat airlift in Southeast Asia.  The 
historian further notes that during a month-long siege 
following the February 1968 Tet Offensive, 314th TAW C-130 
aircraft "routinely flew into the battle zone, landing at 
the Marine outpost to deliver badly needed supplies, often 
with mortars exploding beside them as they rolled down the 
runway."  The 314th TAW earned an Air Force Outstanding Unit 
Award with a combat "V" device for "airlifting an average 
of 7.9 tons of passengers and cargo for each operational 
flying hour in Southeast Asia, in addition to performing a 
wide variety of tactical airlift missions under extremely 
difficult and hazardous conditions."  See pp. 18-19.  
Additionally, in "Runway Visions: An American C-130 Pilot's 
Memoir of Combat Airlift Operations in Southeast Asia, 1967-
1968," author David Kirk Vaughan recounts airlifting dead 
bodies out of Vietnam into his C-130, and delivering them to 
CCK AB in Taiwan.  Taken together, this information 
constitutes credible supporting evidence sufficient to 
corroborate the Veteran's assertion that he handled body bags 
brought from Vietnam during the course of his work on C-130 
aircraft at CCK AB in Taiwan, and that handling the body bags 
caused him to "always be nervous" and to be "freaked...out" 
by the prospect of being sent to Vietnam.  The Veteran's 
service personnel records also corroborate his assertion that 
his interaction with the body bags led him to report late for 
work, as his records show that he reported late on numerous 
occasions.

Although the Veteran's stressor of handling body bags is 
corroborated, there is no medical evidence of record showing 
a nexus between his handling of body bags and his current 
diagnosis of PTSD.  The Veteran was given a positive nexus 
between his service and his PTSD in an April 1997 VA 
examination, but the alleged stressors on which it was 
based-racial tension, violence, and discrimination-have not 
been corroborated.  Similarly, in January 1997, a VA 
clinician attributed the Veteran's PTSD to service, but based 
his nexus opinion on racial violence and intimidation, and on 
the Veteran's witnessing of his friend's death in a plane 
fire, both of which are uncorroborated.

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  The Court of 
Appeals for Veterans Claims (Court) has held that credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

Consequently, the Veteran should be scheduled for a new VA 
examination, and the examiner should opine as to whether the 
Veteran's claimed PTSD, if any, is etiologically related to 
his corroborated in-service stressor, namely, his non-combat 
handling of body bags that C-130 pilots brought over from 
Vietnam while the Veteran was serving as a C-130 propeller 
repairman at Ching Chuan Kang Air Base in Taiwan from 
February 14, 1968 to January 9, 1969.  It should be clear to 
the VA examiner that there is no evidence that the Veteran 
ever served in Vietnam, or ever flew aboard the C-130 
aircraft in Vietnam.

If and only if the RO is able to corroborate any of the 
Veteran's other claimed stressors, it should also request 
that the VA examiner determine whether those corroborated 
stressors are etiologically related to the Veteran's claimed 
PTSD.

The examiner should also note the Veteran's VA treatment 
records dated December 1994 and April 1996, which discuss his 
pre-service social history.  If the examiner finds that the 
Veteran has PTSD which pre-existed service, he should opine 
as to whether the Veteran's experience handling body bags, 
and any other stressors explicitly verified by the RO, 
aggravated his PTSD beyond the natural progress of the 
disorder.

In addition, in Gallegos v. Peake, 22 Vet. App. 329 (2008), 
the Court recently held that 38 C.F.R. § 3.304(f)(3) places a 
heightened burden of notification on VA in claims for service 
connection for PTSD based on in-service personal assault.  
The Court stated that first, the RO must inform the claimant 
that he may submit alternative forms of evidence, that is, 
evidence other than service records, to corroborate his 
account of an in-service assault, and suggest potential 
sources for such evidence.  The Court further stated that a 
claimant should also be notified that, alternatively, 
evidence of behavioral changes following the alleged in-
service assault may constitute "credible supporting evidence 
of the stressor" under 38 C.F.R. § 3.304(f)(3).  Second, VA 
must assist the claimant in the submission of alternative 
sources of evidence, by providing additional time for the 
claimant to submit such evidence after receipt of the 
personal-assault letter and, where appropriate, by obtaining 
evidence on the claimant's behalf.  Id. at 335.  This 
notification must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO must inform the claimant that 
he may submit alternative forms of 
evidence, that is, evidence other than 
service records, to corroborate his 
account of an in-service assault, and 
suggest potential sources for such 
evidence.  The Veteran should also be 
notified that, alternatively, evidence of 
behavioral changes following the alleged 
in-service assault may constitute 
"credible supporting evidence of the 
stressor" under 38 C.F.R. § 3.304(f)(3).  
The RO must also assist the Veteran in the 
submission of alternative sources of 
evidence, by providing additional time for 
the claimant to submit such evidence after 
receipt of the personal-assault letter 
and, where appropriate, by obtaining 
evidence on the claimant's behalf.

2.  After completion of the above, 
schedule the Veteran for a VA psychiatric 
examination, by a psychiatrist, to 
determine the nature and etiology of the 
Veteran's claimed PTSD.  The claims folder 
must be made available to the examiner for 
review for the examination, and the 
examination report must indicate whether 
such review was accomplished.  All 
indicated tests and studies should be 
undertaken.  The psychiatrist is requested 
to determine whether it is at least as 
likely as not (meaning 50 percent or more 
probable) that the Veteran has PTSD 
attributable to an in-service stressor.   
If, and only if, PTSD is found, the 
psychiatrist is asked to set forth the 
stressor or stressors upon which the 
diagnosis is based.  The examiner should 
specifically opine as to whether the 
Veteran's exposure to and handling of body 
bags caused or aggravated  his PTSD, if 
any.

The examiner should also note the 
Veteran's VA treatment records dated 
December 1994 and April 1996, which 
discuss his pre-service social history.  
If the examiner finds that the Veteran has 
PTSD which pre-existed service, he should 
opine as to whether the Veteran's 
experience handling body bags, and any 
other stressors explicitly verified by the 
RO, aggravated his PTSD beyond the natural 
progress of the disorder.  The 
psychiatrist should offer a rationale for 
any conclusion.

If a diagnosis of a psychiatric disorder 
other than PTSD is made, it is requested 
that the examiner also render an opinion 
as to whether it is at least as likely as 
not that the disorder(s) was incurred in 
service.  If the examiner finds that the 
psychiatric disorder(s) existed prior to 
the Veteran entering service, then the 
examiner should provide his opinion as to 
whether it was aggravated in service 
beyond the natural progress of the 
disorder.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion, such as causation, 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner is asked to discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss the reason.

3.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for 
PTSD.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claim.  No action by the 
Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




